Broyles, C. J.
1. In view of the judge’s note to ground 1 of the amendment to the motion for a new trial, which complains of the admission of certain evidence over the objections of the defendant, the admission of the evidence was not error for any reason stated to the court at the time the evidence was offered.
2. The alleged newly discovered evidence is impeaching in its character, and the affidavits in support of the new witnesses are defective, in that they fail to give the names of their associates. Civil Code (1910), § 6086. The trial judge, therefore, did not abuse his discretion in overruling the ground of the motion for a new trial based upon such evidence. Ivey v. State, 154 Ga. 63 (6) (113 S. E. 175); Crosby v. State, 34 Ga. App. 235 (128 S. E. 817).
3. The general grounds of the motion for a new trial, not having been argued or referred to in the brief of counsel for the plaintiff in error, are treated as abandoned.

Judgment affirmed.


Luhe, J., concurs. Bloodworth, J., absent on account of illness.